Citation Nr: 0032597	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service condition for a low back disorder.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1995 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim of service connection for a low back 
disorder.  The veteran was scheduled for a Travel Board 
hearing before a Veterans Law Judge at the Chicago, Illinois 
RO in March 2000.  She failed to appear for that hearing and 
later requested a video conference hearing.  The veteran was 
scheduled for a video conference hearing at the Chicago, 
Illinois RO, with a Veterans Law Judge sitting in Washington, 
D. C., in May 2000.  She failed to appear for that hearing.  
As the veteran has not provided good cause for failing to 
appear for the hearing, her request for a Board hearing is 
deemed withdrawn, and the case is ready for appellate review.  
38 C.F.R. § 20.702(d)(e) (2000).


FINDINGS OF FACT

The veteran was treated for low back symptoms while on active 
duty, her separation examination included a normal clinical 
evaluation of the spine, and the only post-service medical 
evidence is a report of a VA medical examination, which found 
no objective clinical evidence of a low back disability; 
there is no medical evidence of a current diagnosis of a low 
back disorder.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
    
                                           I.  Factual 
Background

The veteran contends that her low back disability began 
during active service.  She asserts that she sustained a back 
injury as the result of a motor vehicle accident while on 
active duty in 1996, and that she has had recurrent low back 
symptoms ever since, including pain and muscle spasms.  

The veteran was on active duty from December 1995 to April 
1998.  The service medical records on file show that she was 
seen on multiple occasions for low back complaints.  She was 
seen in April 1996 for a low back sprain.  The veteran 
complained of low back pain when seen in September 1996, and 
in March 
1997, she indicated that she had had low back pain following 
a motor vehicle accident.  Clinical findings included 
tenderness and limitation of motion.  The assessments 
included mechanical low back pain and lumbosacral strain.  
Treatment included medication, limited profile, and local 
heat.  An X-ray examination of the veteran's lumbar spine in 
April 1997 was normal.  Upon a separation examination in 
April 1998, the veteran gave a history of intermittent low 
back pain with onset after an inservice motor vehicle 
accident.  Clinical evaluation of the spine was reported as 
normal and no pertinent diagnosis was recorded.

The veteran filed a claim for service connection for a low 
back disability in April 1998.

The veteran underwent a VA medical examination in May 1998.  
History obtained at that time included a motor vehicle 
accident in June 1997 (she subsequently clarified this 
history in her substantive appeal by stating that the 
accident occurred in March 1996); she indicated that she 
sustained a low back strain at that time.  She further stated 
that she had painful spasms for a period of time and that she 
continued to have intermittent spasms, which became constant 
upon prolonged standing or bending.  She added that treatment 
consisted of Motrin.

Physical examination in May 1998 showed that the veteran 
walked erect without a limp.  There was no deformity or 
asymmetry of the back.  There was no particular muscle spasm, 
and the muscles relaxed appropriately when she shifted her 
weight from one foot to another.  Lateral bending to each 
side was to 30 degrees and there was four inches of back 
lengthening as she bent forward from her hips to 90 degrees.  
There was no back pain upon repeated movements from the hips.  
She stood and walked on her toes and heels, squatted well and 
rose again without difficulty.  Repeated squatting did not 
produce back pain.  The pertinent assessment was no objective 
evidence of a back disability.
Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
498 (1997). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed as the veteran 
was afforded a VA compensation examination, which ruled out a 
current low back disability, and she has not indicated that 
there are any treatment records or other relevant medical 
evidence available.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in July 1999.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The veteran did sustain a low back injury while 
on active duty as contended, and she was seen on multiple 
occasions for low back complaints.  However, her separation 
examination in April 1998 failed to reveal any pertinent 
objective findings and the only post-service medical evidence 
of a record, a VA compensation examination performed in May 
1998, specifically ruled out a current low back disability.  
In the absence of medical evidence of a current diagnosis of 
the claimed disability, service connection is not warranted.  
Caluza, supra.  

The Board notes the veteran's statements to the effect that 
she has a low back disability due to an inservice injury; as 
a layman, however, she has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent competent medical 
evidence of a current diagnosis, the claim for service 
connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied. 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

